DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 4 and 6 are objected to because of the following informalities:  
Regarding claim 4, the applicant states “where a pressure in the accumulator chamber varies within a range of 82 MPa or less and 50 MPa or more”.  Applicant should reword the claim as follows for purposes of clarity:
“where a pressure in the accumulator chamber varies in a range between 50 MPa to 82MPa”.
Regarding claim 6, the applicant states “a thickness of the reinforcing ring in a radial direction of the cylinder portion is 5% or more and 10% or less of an outer diameter of the cylinder portion”.  Applicant should reword the claim as follows for purposes of clarity:
“a thickness of the reinforcing ring in a radial direction of the cylinder portion is between 5% to 10% of an outer diameter of the cylinder portion”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the accumulator chamber side" in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 8 and 9 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Wada (JP 2015158243).
Regarding claim 1, Wada teaches a pressure vessel (figure 1, reference 10) comprising: a cylinder portion (figure 1, reference 1) defining an accumulator chamber therein (figure 1, inside reference 1); a screwable portion (figure 1, reference 20) arranged inside at least one of both end portions of the cylinder portion (figure 1, reference 20), an outer peripheral portion of the screwable portion being screw-threaded into an inner peripheral portion of the cylinder portion (figure 1 and 2, reference 20A); a lid portion (figure 1, reference 25) arranged at a position closer to the accumulator chamber than the screwable portion (figure 1: the lid 25 is in direct contact with the accumulator chamber while the screwable portion 20 is located outside lid portion and chamber) and comprising a pressure receiving surface facing the accumulator chamber (figure 1 and 2, near 25a); and a reinforcing ring fitted to an outer peripheral surface of the cylinder portion (figure 1, reference 30), the reinforcing ring covering a portion of the outer peripheral surface corresponding to a part or the whole of a screw-threaded portion of the cylinder portion and the screwable portion along an axial direction of the cylinder portion (figure 1, reference 30).
Regarding claim 2, Wada teaches all of the claim limitations of claim 1, as shown above. Furthermore, Wada teaches a seal portion (figure 1 and 2, reference 28) sealing a gap between the lid portion and the cylinder portion (figure 2, reference 25A), wherein the reinforcing ring is configured such that an end portion of the reinforcing ring on an accumulator chamber side in the axial direction is positioned at a position on the outer peripheral surface corresponding to the seal portion (figure 1: in side surface of reinforcing ring 30 is positioned on an outer peripheral surface of the accumulator chamber 1).
Regarding claim 5, Wada teaches all of the claim limitations of claim 1, as shown above. Furthermore, Wada teaches the reinforcing ring is fitted to the cylinder portion in a state of exerting a compressive stress so as to tighten the cylinder portion (figure 1, reference 30 and 1).
Regarding claim 8, Wada teaches all of the claim limitations of claim 1, as shown above. Furthermore, Wada teaches the cylinder portion has a straight tubular and cylindrical shape (figure 1, reference 1).
Regarding claim 9, Wada teaches all of the claim limitations of claim 1, as shown above. Furthermore, Wada teaches a fatigue crack life is not less than 400,000 times in a case where an annular crack having a depth of 0.1 mm is assumed as an initial assumed crack in the screw-threaded portion of the cylinder portion, in fatigue crack propagation analysis according to Standard for Ultra High-Pressure Gas Equipment KHKS 0220 (2010) defined by the High Pressure Gas Safety Institute of Japan (paragraph 31: since paragraph 31 states that the lid 2 has a structure in accordance with the screwing structure of KHKS 0220 and the fatigue crack life described in the claim is a standard based on High Pressure Gas Safety Institute of Japan KHKS 0220, then this would be an inherent feature.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Wada (JP 2015158243), as applied to claim 1 above, and further in view of Showa (JP 62183199).
Regarding claim 3, Wada teaches all of the claim limitations of claim 1, as shown above.
Wada does not explicitly teach the reinforcing ring is configured such that an end portion of the reinforcing ring on an opposite side to the accumulator chamber in the axial direction is positioned at a position on the outer peripheral surface corresponding to an end portion of the screw-threaded portion on an opposite side to the accumulator chamber, or at a position farther away from the accumulator chamber in the axial direction than the position on the outer peripheral surface corresponding to the end portion of the screw-threaded portion on the opposite side to the accumulator chamber. However, Showa does teach the reinforcing ring figure 3, reference 13) is configured such that an end portion of the reinforcing ring on an opposite side to the accumulator chamber in the axial direction (figure 3, reference 11) is positioned at a position on the outer peripheral surface corresponding to an end portion of the screw-threaded portion on an opposite side to the accumulator chamber (figure 3, reference 12).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the pressure vessel of Wada to include the reinforcing ring is configured such that an end portion of the reinforcing ring on an opposite side to the accumulator chamber in the axial direction is positioned at a position on the outer peripheral surface corresponding to an end portion of the screw-threaded portion on an opposite side to the accumulator chamber, as disclosed by Showa, because including the reinforcing ring at that location helps protect the whole pressure vessel by surrounding the entire pressure vessel with the reinforcing ring.

Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Wada (JP 2015158243), as applied to claim 1 above, and further in view of Wada (JP 2017141919).
Regarding claim 4, Wada (‘243)  teaches all of the claim limitations of claim 1, as shown above.
Wada (‘243) does not explicitly teach a difference between the maximum value and the minimum value of a stress generated in the screw-threaded portion is 300MPa or less in a case where a pressure in the accumulator chamber varies within a range of 82 MPa or less and 50 MPa or more. However, Wada (‘919) does teach a difference between the maximum value and the minimum value of a stress generated in the screw-threaded portion is 300MPa or less in a case where a pressure in the accumulator chamber varies within a range of 82 MPa or less and 50 MPa or more (Table 1: Stress range for Model 1, root 3 is 213MPa which is less than 300MPa at an internal pressure of 82MPa).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the pressure vessel of Wada (‘243) to include a difference between the maximum value and the minimum value of a stress generated in the screw-threaded portion is 300MPa or less in a case where a pressure in the accumulator chamber varies within a range of 82 MPa or less and 50 MPa or more, as disclosed by Wada (‘919) because these claimed values are merely an optimum or workable range. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 7, Wada (‘243)  teaches all of the claim limitations of claim 1, as shown above.
Wada (‘243) does not explicitly teach the lid portion comprises an extending portion expanding radially outward of the cylinder portion, wherein the screwable portion comprises a recessed portion recessed radially outward, wherein the extending portion and the recessed portion abut against each other in the axial direction, and wherein an outer peripheral edge of the screwable portion on the accumulator chamber side and the lid portion are separated from each other in the axial direction. However, Wada (‘919) does teach the lid portion (figure 1, reference 2) comprises an extending portion expanding radially outward of the cylinder portion (figure 1, reference 22), wherein the screwable portion (figure 1, reference 3A) comprises a recessed portion recessed radially outward (figure 1, reference 32A), wherein the extending portion and the recessed portion abut against each other in the axial direction (figure 1, reference 22 and 32A), and wherein an outer peripheral edge of the screwable portion (figure 1, reference 3A) on the accumulator chamber side and the lid portion are separated from each other in the axial direction (figure 1).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the pressure vessel of Wada (‘243) to include the lid portion comprises an extending portion expanding radially outward of the cylinder portion, wherein the screwable portion comprises a recessed portion recessed radially outward, wherein the extending portion and the recessed portion abut against each other in the axial direction, and wherein an outer peripheral edge of the screwable portion on the accumulator chamber side and the lid portion are separated from each other in the axial direction, as disclosed by Wada (‘919) because including these features allows for further sealing the pressure vessel which prevents leakage.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wada (JP 2015158243).
Regarding claim 6, Wada teaches all of the claim limitations of claim 1, as shown above. 
Furthermore, Wada discloses the general conditions of the claimed invention except for the express disclosure of a thickness of the reinforcing ring in a radial direction of the cylinder portion is 5% or more and 10% or less of an outer diameter of the cylinder portion. It would have been obvious to one having ordinary skill in the art at the time the invention was made to the thickness of the reinforcing ring in a radial direction of the cylinder portion is about 10% of an outer diameter of the cylinder portion, since the claimed values are merely an optimum or workable range. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVIER A PAGAN whose telephone number is (571)270-7719. The examiner can normally be reached Monday - Thursday: 6:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAVIER A PAGAN/               Examiner, Art Unit 3735